Citation Nr: 0712905	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  03-01 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to service connection for diabetes mellitus, 
for purposes of accrued benefits. 

3.  Basic eligibility for educational assistance benefits 
under Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002, rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, wherein the RO denied the benefits 
currently sought on appeal.  The veteran filed a timely 
appeal of the July 2002 determination to the Board.  

In August 2005, the Board remanded the claims on appeal to 
the RO for additional development.  The requested development 
has been completed and the case has returned to the Board for 
appellate review.   

In a statement submitted to the RO in January 2007, the 
appellant contended that the veteran's death was due to 
negligent VA treatment.  Her claim for Death Indemnity and 
Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1151 (West 2002) is referred to the RO for 
adjudication.


FINDINGS OF FACT

1.  A certificate of death, issued in June 2001, listed the 
cause of the veteran's death as acute coronary insufficiency.  
Diabetes was listed as a significant condition contributing 
to death.  
2.  A second certificate of death, issued in August 2001, 
listed the cause of the veteran's death as aspiration of food 
bolus.  Diabetes was listed as a significant condition 
contributing to death.  

3.  At the time of the veteran's death, service connection 
was not in effect for any diseases or disabilities.

4.  There is no competent evidence of a relationship between 
the causes of the veteran's death and his period of military 
service.

5.  Diabetes mellitus was not shown during service, was not 
manifested to a compensable degree within one year of 
discharge from service, and was not shown by the evidence of 
record at the time of the veteran's death to be related to 
service. 

6.  The veteran did not have a permanent and total service-
connected disability.


CONCLUSIONS OF LAW

1.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5013A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.312 (2006).

2.  The criteria for service connection for diabetes mellitus 
for accrued benefit purposes are not met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107, 5121 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2006).

3.  The criteria for entitlement to a dependents' educational 
assistance allowance have not been met.  38 U.S.C.A. § 3501 
(West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

Proper VCAA notice should also provide notice as to veteran 
status, assignment of a rating, and an effective date.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The accrued benefits claim is decided on the basis of 
evidence in the file at the date of the veteran's death.  See 
38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 
(1999); 38 C.F.R. § 3.1000(a).  Thus, the appellant could not 
furnish additional evidence to substantiate her accrued 
benefits claim and VA could not develop additional evidence 
that would substantiate the claim.  The VCAA is not 
applicable where the law and not the facts are dispositive, 
or where it could not affect a pending matter.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2000); VAOPGCPREC-2004; 69 Fed. 
Reg. 59,989 (2004).  

The RO provided VCAA notice to the appellant with respect to 
her cause of death and accrued benefits claims in letters, 
dated in March 2002 and May 2005, respectively.  These 
letters also advised the appellant of what evidence she was 
responsible for providing and what evidence VA would 
undertake to obtain in substantiating the aforementioned 
claims, and told her to submit relevant evidence in her 
possession.   

Regarding VA's duty to assist the veteran with her claims on 
appeal, all pertinent and identified records have been 
obtained.  In this regard, a July 2003 response from the 
Social Security Administration, reflects that the veteran's 
folder had been destroyed.  In addition, in August 2005, the 
Board remanded the instant claims to secure possibly relevant 
treatment records, dated prior to April 2, 1975, relating to 
the veteran's diabetes mellitus from the VA Medical Center in 
Huntington, West Virginia.  An October 2005 response from the 
aforementioned VA facility reflects that they did not have 
any old records and that there was no way to retrieve 
[records] prior to April 2, 1975.   

Under the VCAA, VA is obliged to obtain an opinion when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  The 
evidence of a link between current disability and service 
must be competent, however.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  

In this case, while the record evidence contains diagnoses of 
hypertension and diabetes mellitus, the veteran's service 
medical records do not reflect any subjective complaints or 
clinical findings for any cardiovascular disorder, to include 
hypertension, or diabetes mellitus.  Thus, in the absence of 
a clinical account noted during the veteran's period of 
military service and the absence of an award of service 
connection for any disability during the veteran's lifetime, 
there exists no basis on which to request an opinion as to 
the relationship, if any, between the veteran's untimely 
demise and his period of military service.  Accordingly, 
under these particular circumstances, the Board finds that VA 
did not have a duty to assist in this regard that remains 
unmet.

With respect to the appellant's claim of entitlement to 
Dependents' Educational Assistance under38 U.S.C.A. § Chapter 
35, the Board notes that VA's duty-to-assist and notification 
obligations, are not applicable.  

The notice and assistance requirements of the VCAA are not 
applicable where there is no legal basis for the claim or 
where undisputed facts render the claimant ineligible for the 
claimed benefit, because there is no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  As 
discussed below the law dictates that the Chapter 35 benefits 
be denied.


II.  Factual Background

The Board notes the appellant's testimony that the veteran's 
gonorrhea in service caused him to psychologically suffer 
which, in turn, weakened his condition and led to his 
untimely demise.  (Parenthetically, the Board observes that a 
December 1964 service medical record contains an impression 
of arthritis due to gonococcus.)

Service medical records reveal no complaints or findings 
indicative of diabetes mellitus.  Indeed, a December 1964 
service discharge examination report reflects that no 
pertinent abnormalities were noted on clinical evaluation.  A 
urinalysis was negative for sugar.  

Post-service private and VA medical evidence, dating from 
March 1977 to March 2001, is of record.  In a September 1976 
statement, a private physician reported that he had treated 
the veteran for an un-related physical disability, i.e., 
minor lesions on the genitalia in 1962, 1963, and 1967.  

A VA hospitalization report, dated from March to April 1977, 
reflects that veteran was hospitalized for treatment of his 
diabetes mellitus.  At that time, it was reported that he had 
been a known diabetic for the previous seven years (i.e., 
1970).  

During a May 1978 VA examination, the veteran's complaints 
included insulin reactions due to diabetes mellitus and 
kidney problems.  The diagnoses of the examination included 
brittle diabetes and kidney condition- not found.

Subsequent VA outpatient reports, dating from July 1994 to 
March 2001, contain assessments of diabetes mellitus type I.  

In June 2001, the RO received the veteran's certificate of 
death, reflecting that he died that month at the age of 62.  
The cause of death was acute coronary insufficiency.  A 
second certificate of death, issued in August 2001, revealed 
that acute coronary insufficiency had been crossed out and 
replaced with aspiration of food bolus.  Diabetes was listed 
as a significant condition contributing to death on both 
certificates of death. 

After the veteran's death, the appellant submitted copies of 
private clinical records reflecting treatment from 1962 to 
1969 for complaints regarding his genitourinary system.

III.  Relevant Laws and Regulations

Service Connection-general

A disability will be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2006).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Chronic diseases, such as hypertension, and diabetes 
mellitus, may be presumed to have been incurred during 
service if they are manifested to a compensable degree within 
one year following service discharge.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2006).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of of service connection, subsequent manifestation of the 
same chronic disease at any later date, however remote, are 
service conneted unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

Notwithstanding the foregoing, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d); 
see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Cause of Death Law and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a) (2006).

To constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death be etiologically related to the 
cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death; rather, it must be shown that there was a 
causal connection between the service-connected disability 
and the veteran's death. 
38 C.F.R. §§ 3.312(b), (c) (2006).

Accrued Benefits Regulations

A claim for death pension, compensation, or dependency and 
indemnity compensation, by a surviving spouse is deemed to 
include a claim for any accrued benefits.  38 C.F.R. § 
3.1000(c) (2006); see 38 C.F.R. § 3.152(b) (2006).  However, 
applicable law and VA regulations further stipulate that for 
claims filed for death benefits, a specific claim in the form 
prescribed by the Secretary must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.152(a) (2006).

Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the veteran prior 
to his death, the accrued benefits claims is derivative of 
the veteran's claim and the appellant takes the veteran's 
claim as it stood on the date of his death.  Jones v. West, 
146 F.3d 1296 (Fed. Cir. 1998); Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996).

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits to which 
the veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death. 
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

IV.  Analysis

1.  Cause of Death Claim

As indicated previously, the veteran's original death 
certificates, issued in June 2001, shows that the immediate 
cause of death was listed as acute coronary insufficiency.  
Diabetes mellitus was listed as a contributory cause of 
death.  A corrective certificate of death, issued in August 
2001, reflects that the cause of the death was listed as 
aspiration of food bolus.  

The veteran was not service connected during his lifetime for 
acute coronary insufficiency or diabetes mellitus.  The 
evidence does not show that the veteran had either of the 
aforementioned disorders during service or that they 
manifested to a compensable degree within one year following 
his discharge from service in March 1965.  The first post-
service clinical evidence of any diabetes mellitus and 
cardiovascular disorder was March 1976 and September 1995 
(see, VA outpatient and hospitalization reports, containing 
diagnoses of diabetes mellitus and hypertension, 
respectively)).

The March 1976 report of VA hospitalization relates that the 
veteran had had diabetes for four years.  While the report of 
VA hospitalization indicates that diabetes was discovered in 
1970.  The appellant has also reported that diabetes was 
discovered in 1970.  

There is no competent evidence otherwise linking a 
cardiovascular disorder, diabetes mellitus or aspiration of 
food bolus to the veteran's period of military service.

The Board notes the appellant's testimony and statements that 
the veteran had in-service gonorrhea, boils, and shingles 
that caused him to psychologically suffer which, in turn, 
weakened his condition and led to his untimely demise; or in 
the alternative that these in-service conditions could be 
related to diabetes.  While the Board observes that the 
veteran was seen during service in December 1964 for 
arthritis due to gonococcus, there is no competent evidence 
relating the aforementioned disability or any of the other 
claimed symptoms to the conditions that caused or contributed 
to the veteran's untimely demise.

At times the appellant has reported that the veteran was 
released from service in February 1969.  This is an apparent 
reference to his release from the reserves.  The service 
department has certified that the veteran's active service 
ended in March 1965, and that his reserve obligation would 
end on March 19, 1969.  Because diabetes was shown to a 
compensable degree more than one year after qualifying 
service, service connection could not be established for the 
cause of death on the basis of presumptive service connection 
for diabetes

The service department records also show that the veteran's 
only overseas service was in Europe.  Service connection 
could not, therefore, be established on the basis of the 
presumptions applicable to veterans exposed to herbicides 
while serving in the Vietnam conflict and subsequently 
develop diabetes mellitus.  38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2006).

Although the appellant contends that the veteran's death was 
caused or contributed to by the veteran's military service, 
to include his treatment for gonorrhea, there is no 
indication, and she does not contend, that she has medical 
expertise that would qualify her to render a competent 
opinion on questions of medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a).

Absent any competent evidence linking the conditions that 
cause or contributed to the veteran's death with a disease or 
injury in service, the preponderance of the evidence is 
against the claim.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



2.  Accrued Benefits Claim 

At the time of the veteran's death, he had a pending 
application to reopen a claim of entitlement to service 
connection for diabetes mellitus.  Although the veteran's 
claims terminated with his death, the regulations set forth a 
procedure for a qualified survivor to carry on, to a limited 
extent, a deceased veteran's claim for VA benefits by 
submitting a timely claim for accrued benefits.  38 U.S.C.A. 
§ 5121 (West 2002); see Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  The appellant did so in this case.

The appellant has recently submitted copies of private 
clinical records reflecting treatment for an unrelated 
disability (i.e., genitourinary complaints) both prior to and 
subsequent to the veteran's period of military service.  
Since these records were not associated with the claims 
folders at the time of the veteran's death, they may not be 
considered in regard to the claim for service connection for 
purposes of accrued benefits.

VA records of such treatment would be constructively in the 
possession of the VA at the time of the veteran's death.  
However, the appellant has not contended, nor does the record 
otherwise show, that such VA records are available but not 
yet associated with the claims folder.  See Bell v. 
Derwinski, 2 Vet. App. 611(1992); see also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).

The veteran's service medical records do not contain any 
findings, complaints, or diagnosis indicative of diabetes 
mellitus during service, and there is no competent evidence 
of diabetes within a year of his discharge in March 1965.  
Indeed, the first post-service clinical evidence of diabetes 
mellitus was in the 1970's.  (a VA report, of hospitalization 
from March to April 1977, reflects that the veteran had been 
a well known diabetic for the previous seven years 
(i.e.,1970), while the 1976 hospitalization report indicates 
that diabetes had been present since 1972).  These records do 
not contain any competent evidence that the diabetes mellitus 
was related to the veteran's period of military service.  
Since that is the case, service connection for diabetes 
mellitus, for purposes of accrued benefits is not warranted.

3.  Chapter 35 Dependents' Educational Benefits

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or been 
evaluated as permanently and totally disabled due to service- 
connected disability.  See 38 U.S.C.A. § 3501; C.F.R. §§ 
3.807, 21.3020, 21.3021. For the reasons discussed above, the 
Board finds that the veteran's death was not related to his 
active duty service.  Additionally, there is no evidence that 
the veteran was permanently and totally disabled due to 
service-connected disability.  Therefore, the criteria for 
eligibility for educational assistance under the provisions 
of Chapter 35 have not been met.


ORDER

Service connection for the cause of the veteran's death is 
denied. 

Entitlement to service connection for diabetes mellitus, for 
purposes of accrued benefits is denied. 

Entitlement to Dependents' Educational Assistance under38 
U.S.C.A. Chapter 35 is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


